Alexander, C.J.
¶4 (dissenting) — The central issue before our court is whether Snohomish County correctly determined that the land in question, Island Crossing, is characterized by urban growth and/or is adjacent to a territory characterized by urban growth. The majority concluded, as did the Court of Appeals, that the record supports the county’s determination. I disagree with this conclusion and, therefore, dissent.
¶5 On the issue of whether the 75.5 acres of Island Crossing is characterized by urban growth, it seems clear to me that the Central Puget Sound Growth Management Hearings Board correctly rejected the county’s determina*797tion that the land is characterized by such growth. One needs to look only at aerial photographs of this land to see that the great bulk of it is presently devoted to agricultural uses. Clerk’s Papers (CP) at 322, 2133. The only activity on the land that approaches urban growth is that which is located on the small portion of the land near the freeway interchange, which contains freeway services. Looking at the land in its entirety, however, it cannot be said that there is “intensive use of [the] land for the location of buildings, structures, and impermeable surfaces to such a degree as to be incompatible with the primary use of [the] land for the production of food, [and] other agricultural products.” RCW 36.70A.030U8).
¶6 Neither is the land “adjacent to territory already characterized by urban growth.” RCW 36.70A.110(1). While the Central Puget Sound Growth Management Hearings Board must defer to county choices that are consistent with the Growth Management Act, chapter 36.70A RCW, the board is entitled to deference in determining what the act requires. Lewis County v. W. Wash. Growth Mgmt. Hearings Bd., 157 Wn.2d 488, 139 P.3d 1096 (2006). The Court of Appeals, in my judgment, failed to give appropriate weight to the board’s determination of the term “adjacent” as it is used in RCW 36.70A. 110(1). In making that determination, courts must “ ‘give careful consideration to the subject matter involved, the context in which the words are used, and the purpose of the statute.’ ” Quadrant Corp. v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 154 Wn.2d 224, 239, 110 P.3d 1132 (2005) (quoting City of Tacoma v. Taxpayers of the City of Tacoma, 108 Wn.2d 679, 693, 743 P.2d 793 (1987)). Here, the board correctly concluded that although Island Crossing’s “700 foot long ‘cherry stem’ consisting of nothing but public right-of-way” abutted the Arlington growth area, it was not sufficiently adjacent to that area for purposes of the act given the dramatically irregular boundaries and geography of the area. CP at 2908. This determination comports with the Growth Management Act’s goal of concentrating growth in urban areas, reduc*798ing urban sprawl, and protecting the environment. RCW 36.70A.020(1), (2), (10).
¶7 The Department of Community, Trade and Economic Development and Futurewise each make the point that the Court of Appeals’ interpretation of the term “adjacent” opens the door to a gerrymandered1 approach to locating urban growth areas, since all that would be required to satisfy the “adjacent” criterion is that the proposed urban growth area touch an existing growth area. I agree with the department that the Court of Appeals’ reliance simply on a dictionary definition of “adjacent,” “without regard to statutory context or legislative intent,” eliminates any meaningful locational limit on the expansion of an urban growth area. Pet. for Review at 19 (citing City of Arlington v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 138 Wn. App. 1, 24, 154 P.3d 936 (2007)).2
Madsen and Stephens, JJ., concur with Alexander, C.J.

 A term made famous by a salamander shaped election district in Massachusetts, which was formed for partisan purposes in 1812. This occurred during the governorship of Elbridge Gerry, a noted American statesman and signer of the Declaration of Independence.


 The department makes the dire prediction that the Court of Appeals’ decision “would allow the Arlington UGA [urban growth area] to be extended north along 1-5 beyond Island Crossing to the next freeway interchange, then to the one after that, so long as the end of the ‘kite string’ ‘touches’ the existing UGA.” Pet. for Review at 19. Time will tell if this prediction is prescient or farfetched.